PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CAMPBELL
Application No. 15/591,459
Filed: 10 May 2017
For: EXTRACTING AND TRANSMITTING VIDEO ANALYSIS METADATA FOR A REMOTE DATABASE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the petition under 37 CFR 1.137(a), under the unintentional provisions to revive the above-identified application, filed May 13, 2021.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed January 24, 2020, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on April 27, 2020.  A Notice of Abandonment was mailed October 1, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied:

(1) the reply in the form of an amendment; 
(2) the petition fee of $1050, and;
(3) an adequate statement of unintentional delay.  

37 CFR 1.137(b)(4) requires a statement that “the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.”  Since the statement appearing in the petition varies from the language required by 37 CFR 1.137(b)(4), the statement is being construed as the required statement.  Petitioner must notify the Office if this is not a correct reading of the statement appearing in the petition.

Any inquiries related to this decision should be directed to the undersigned at (571) 272-6735.  All other inquiries should be directed to the Technology Center at (571) 272-2400.

This application is being referred to Technology Center Art Unit 2423 for further processing of the response filed May 13, 2021, in the normal course of business.


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET